Docket No. 105050.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



MARJORIE O’CASEK, Special Administrator of the Estate of Carla
Thompson, Deceased, Appellee, v. CHILDREN’S HOME AND AID
SOCIETY OF ILLINOIS (OSF St. Joseph Medical Center et al.,
                        Appellants).

                     Opinion filed June 19, 2008.



   JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
   Justices Freeman, Kilbride, and Burke concurred in the judgment
and opinion.
   Justice Karmeier dissented, with opinion, joined by Chief Justice
Thomas and Justice Garman.



                              OPINION

    Defendants, OSF Healthcare Systems (OSF), Richard D. Castillo,
M.D., and Susan G. Emmerson, M.D., appeal from a judgment of the
appellate court reversing the dismissal of plaintiff’s medical
malpractice action. At issue is whether plaintiff, Marjorie O’Casek,
special administrator of the estate of Carla Thompson, deceased, was
entitled to a 90-day extension in which to file a certificate of merit, in
support of her malpractice action, as required by section 2–622 of the
Code of Civil Procedure (735 ILCS 5/2–622 (West 2002)).
Resolution of this issue turns on whether Public Act 90–579
reenacted that version of section 2–622 which this court held
unconstitutional, on severability principles, in Best v. Taylor Machine
Works, 179 Ill. 2d 367 (1997). The appellate court held that,
according to Public Act 94–677, that version of section 2–622
“disappeared with Best and was never reenacted.” 374 Ill. App. 3d
507, 513. Accordingly, plaintiff was entitled to a 90-day extension
and her complaint should be allowed to proceed. 374 Ill. App. 3d at
515.
    For the reasons that follow, we affirm the judgment of the
appellate court.

                           BACKGROUND
                       History of Section 2–622
    Before 1995, section 2–622 of the Code of Civil Procedure
(commonly known as the Healing Art Malpractice Act) stated in
relevant part, as follows:
           “§2–622. Healing art malpractice. (a) In any action,
       whether in tort, contract or otherwise, in which the plaintiff
       seeks damages for injuries or death by reason of medical,
       hospital, or other healing art malpractice, the plaintiff’s
       attorney or the plaintiff, if the plaintiff is proceeding pro se,
       shall file an affidavit, attached to the original and all copies of
       the complaint, declaring one of the following:
           1. That the affiant has consulted and reviewed the facts of
       the case with a health professional who the affiant reasonably
       believes: (i) is knowledgeable in the relevant issues involved
       in the particular action; (ii) practices or has practiced within
       the last 6 years or teaches or has taught within the last 6 years
       in the same area of health care or medicine that is at issue in
       the particular action; and (iii) is qualified by experience or
       demonstrated competence in the subject of the case; that the
       reviewing health professional has determined in a written
       report, after a review of the medical record and other relevant
       material involved in the particular action that there is a
       reasonable and meritorious cause for the filing of such action;
       and that the affiant has concluded on the basis of the

                                   -2-
        reviewing health professional’s review and consultation that
        there is a reasonable and meritorious cause for filing of such
        action. If the affidavit is filed as to a defendant who is a
        physician licensed to treat human ailments without the use of
        drugs or medicines and without operative surgery, a dentist,
        a podiatrist, or a psychologist, the written report must be from
        a health professional licensed in the same profession, with the
        same class of license, as the defendant. For affidavits filed as
        to all other defendants, the written report must be from a
        physician licensed to practice medicine in all its branches. In
        either event, the affidavit must identify the profession of the
        reviewing health professional. A copy of the written report,
        clearly identifying the plaintiff and the reasons for the
        reviewing health professional’s determination that a
        reasonable and meritorious cause for the filing of the action
        exists, must be attached to the affidavit, but information
        which would identify the reviewing health professional may
        be deleted from the copy so attached.
            2. That the affiant was unable to obtain a consultation
        required by paragraph 1 because a statue of limitations would
        impair the action and the consultation required could not be
        obtained before the expiration of the statute of limitations. If
        an affidavit is executed pursuant to this paragraph, the
        certificate and written report required by paragraph 1 shall be
        filed within 90 days after the filing of the complaint. The
        defendant shall be excused from answering or otherwise
        pleading until 30 days after being served with a certificate
        required by paragraph 1.” 735 ILCS 5/2–622 (West 1994).
Under this version of section 2–622, upon the filing of an appropriate
affidavit, a medical malpractice plaintiff was entitled to a 90-day
extension to file the required certificate of merit, irrespective of
whether the plaintiff had previously voluntarily dismissed his or her
cause of action. Cargill v. Czelatdko, 353 Ill. App. 3d 654, 657
(2004); Neuman v. Burstein, 230 Ill. App. 3d 33, 37-38 (1992).
     The Civil Justice Reform Amendments of 1995 (Pub. Act 89–7,
eff. March 9, 1995) amended section 2–622 in two respects. First, the
language in section 2–622(a)(1) permitting the identity of the
reviewing health professional to be deleted from the report was

                                  -3-
stricken from the statute and the following language was added: “The
report shall include the name and the address of the health
professional.” Second, and relevant to this appeal, section
2–622(a)(2) was amended to add another requirement to the attorney
affidavit, namely, that the “plaintiff has not previously voluntarily
dismissed an action based upon the same or substantially the same
acts, omissions, or occurrences.” Thus, under Public Act 89–7, a
plaintiff was precluded from obtaining a 90-day extension to file a
certificate of merit if the plaintiff previously voluntarily dismissed the
same or substantially the same cause of action.
     On December 18, 1997, this court held Public Act 89–7 void in
its entirety. Best, 179 Ill. 2d at 467. The amendments made to section
2–622 were not among the core provisions held substantively
unconstitutional, but were nonetheless deemed invalid because the
core provisions could not be severed from the balance of the act. Best,
179 Ill. 2d at 467. We noted that the General Assembly was “free to
reenact whatever provisions it deems desirable or appropriate.” Best,
179 Ill. 2d at 471. With our decision in Best, section 2–622 reverted
to the pre-1995 version, quoted above.
     On February 4, 1998, less than two months after our decision in
Best, the General Assembly passed Public Act 90–579. Effective May
1, 1998, Public Act 90–579 amended section 2–622(a)(1) by adding
naprapaths to the list of covered health professionals. Notably,
however, Public Act 90–579 did not add naprapaths to the pre-1995
version of section 2–622 that was in effect after Best. Rather, it added
naprapaths to the 1995 version struck down in Best. Public Act
90–579 stated:
             “The Code of Civil Procedure is amended by changing
         Section 2–622 as follows:
             (735 ILCS 5/2–622) (from Ch. 110, par. 2–622)
             §2–622. Healing art malpractice.
             (a) In any action, whether in tort, contract or otherwise, in
         which the plaintiff seeks damages for injuries or death by
         reason of medical, hospital, or other healing art malpractice,
         the plaintiff’s attorney or the plaintiff, if the plaintiff is
         proceeding pro se, shall file an affidavit, attached to the



                                   -4-
original and all the copies of the complaint, declaring one of
the following:
         1. That the affiant has consulted and reviewed the
    facts of the case with a health professional who the affiant
    reasonably believes: (i) is knowledgeable in the relevant
    issues involved in the particular action; (ii) practices or
    has practiced within the last 6 years or teaches or has
    taught within the last 6 years in the same area of health
    care or medicine that is at issue in the particular action;
    and (iii) is qualified by experience or demonstrated
    competence in the subject of the case; that the reviewing
    health professional has determined in a written report,
    after a review of the medical record and other relevant
    material involved in the particular action that there is a
    reasonable and meritorious cause for filing of such action;
    and that the affiant has concluded on the basis of the
    reviewing health professional’s review and consultation
    that there is a reasonable and meritorious cause for filing
    such action. If the affidavit is filed as to a defendant who
    is a physician licensed to treat human ailments without the
    use of drugs or medicines and without operative surgery,
    a dentist, a podiatrist, or a psychologist, or a naprapath,
    the written report must be from a health professional
    licensed in the same profession, with the same class of
    license, as the defendant. For affidavits filed as to all
    other defendants, the written report must be from a
    physician licensed to practice medicine in all its branches.
    In either event, the affidavit must identify the profession
    of the reviewing health professional. A copy of the written
    report, clearly identifying the plaintiff and the reasons for
    the reviewing health professional’s determination that a
    reasonable and meritorious cause for the filing of the
    action exists, must be attached to the affidavit. The report
    shall include the name and the address of the health
    professional.
         2. That the plaintiff has not previously voluntarily
    dismissed an action based upon the same or substantially
    the same acts, omissions, or occurrences and that the

                          -5-
            affiant was unable to obtain a consultation required by
            paragraph 1 because a statute of limitations would impair
            the action and the consultation required could not be
            obtained before the expiration of the statute of limitations.
            If an affidavit is executed pursuant to this paragraph, the
            certificate and written report required by paragraph 1 shall
            be filed within 90 days after the filing of the complaint.
            The defendant shall be excused from answering or
            otherwise pleading until 30 days after being served with
            a certificate required by paragraph 1.
                                  ***
                (i) This amendatory Act of 1997 does not apply to or
            affect any actions pending at the time of its effective date,
            but applies to cases filed on or after its effective date.”
            (Strikeouts and italics in original.) Pub. Act 90–579, eff.
            May 1, 1998.
     During the next several years, no further amendments to section
2–622 were adopted, and no published opinion from the appellate
court or this court directly addressed the effect of Public Act 90–579
on section 2–622. But see Giegoldt v. Condell Medical Center, 328
Ill. App. 3d 907, 912 (2002) (where the Second District implicitly
recognized that Public Act 90–579 reenacted the 1995 version of
section 2–622). In 2004, however, the Fourth District entertained an
interlocutory appeal, pursuant to Rule 308(a) (155 Ill. 2d R. 308(a)),
which expressly asked: “Did P.A. 90–579 resurrect the amendments
to [s]ection 2–622 of the Code of Civil Procedure (inserted by P.A.
89–7) which had been found unconstitutional by the Illinois Supreme
Court’s decision in Best v. Taylor Machine Works”? Cargill v.
Czelatdko, 353 Ill. App. 3d 654, 655 (2004). The appellate court
answered in the affirmative. Cargill, 353 Ill. App. 3d at 661.
     In Cargill, the appellate court noted that the legislature is
presumed to act with knowledge of the prevailing case law. Cargill,
353 Ill. App. 3d at 658. Accordingly, the appellate court presumed
that the legislature was aware of the Best ruling and its impact on
Public Act 89–7. Cargill, 353 Ill. App. 3d at 658. The appellate court
held that when the legislature passed Public Act 90–579, with the
same language as in Public Act 89–7, the legislature intended it to
have the same effect and was simply following the supreme court’s

                                  -6-
pronouncement in Best that desirable provisions could be reenacted.
Cargill, 353 Ill. App. 3d at 660. The appellate court rejected the
plaintiff’s argument that Public Act 90–579 was defective because the
operative language was not italicized. Cargill, 353 Ill. App. 3d at
660-61. The court explained that section 5 of the Statute on Statutes
(5 ILCS 70/5 (West 2002)), on which the plaintiff relied, “does not
require italics for new matters to be valid.” Cargill, 353 Ill. App. 3d
at 660. The appellate court concluded that, “in looking at the plain
language of the statute, if a physician’s report is not attached to the
complaint, the plaintiff must attach an affidavit indicating he ‘has not
previously voluntarily dismissed an action based upon the same or
substantially the same acts.’ ” Cargill, 353 Ill. App. 3d at 661,
quoting 735 ILCS 5/2–622(a)(2) (West 2002). The appellate court
further held that in a refiled healing art malpractice case the circuit
court has no discretion to waive the affidavit requirement, and that
failure to comply mandates dismissal of the complaint with prejudice.
Cargill, 353 Ill. App. 3d at 662.
    Approximately seven months following the Cargill opinion, the
General Assembly passed Public Act 94–677. Effective August 25,
2005, Public Act 94–677 made various changes to Illinois law with
the stated purpose of addressing the “health care crisis” and
instituting “reforms to the civil justice system” and to “the current
medical malpractice situation.” Pub. Act 94–677, art. 1, §101, eff.
August 25, 2005. Relevant to this appeal, section 330 of Public Act
94–677 amended the Code of Civil Procedure by “reenacting and
changing” section 2–622. Pub. Act 94–677, art. 3, §330, eff. August
25, 2005. Unlike Public Act 90–579, which used the 1995 version of
section 2–622, Public Act 94–677 used the pre-1995 version of
section 2–622, with the exception that it also incorporated the
naprapath amendment contained in Public Act 90–579. For clarity,
we set forth below the pertinent provisions of Public Act 94–677:
             “The Code of Civil Procedure is amended by reenacting
         and changing Sections 2–622 and 8–2501, by changing
         Section 8–1901, and by adding Sections 2–1704.5 and
         2–1706.5 as follows:
             (735 ILCS 5/2–622) (from Ch. 110, par. 2–622)
             (Text of Section WITHOUT the changes made by P.A.
         89–7, which has been held unconstitutional)

                                  -7-
    Sec. 2–622. Healing art malpractice.
    (a) In any action, whether in tort, contract or otherwise, in
which the plaintiff seeks damages for injuries or death by
reason of medical, hospital, or other healing art malpractice,
the plaintiff’s attorney or the plaintiff, if the plaintiff is
proceeding pro se, shall file an affidavit, attached to the
original and all copies of the complaint, declaring one of the
following:
         1. That the affiant has consulted and reviewed the
    facts of the case with a health professional who the affiant
    reasonably believes: (i) is knowledgeable in the relevant
    issues involved in the particular action; (ii) practices or
    has practiced within the last 5 6 years or teaches or has
    taught within the last 5 6 years in the same area of health
    care or medicine that is at issue in the particular action;
    and (iii) meets the expert witness standards set forth in
    paragraphs (a) through (d) of Section 8–2501; is
    qualified by experience or demonstrated competence in
    the subject of the case; that the reviewing health
    professional has determined in a written report, after a
    review of the medical record and other relevant material
    involved in the particular action that there is a reasonable
    and meritorious cause for the filing of such action; and
    that the affiant has concluded on the basis of the
    reviewing health professional’s review and consultation
    that there is a reasonable and meritorious cause for filing
    of such action. A single written report must be filed to
    cover each defendant in the action. As to defendants who
    are individuals, the If the affidavit is filed as to a
    defendant who is a physician licensed to treat human
    ailments without the use of drugs or medicines and
    without operative surgery, a dentist, a podiatrist, a
    psychologist, or a naprapath, The written report must be
    from a health professional licensed in the same
    profession, with the same class of license, as the
    defendant. For written reports affidavits filed as to all
    other defendants, who are not individuals, the written
    report must be from a physician licensed to practice

                          -8-
medicine in all its branches who is qualified by experience
with the standard of care, methods, procedures and
treatments relevant to the allegations at issue in the case.
In either event, the written report affidavit must identify
the profession of the reviewing health professional. A
copy of the written report, clearly identifying the plaintiff
and the reasons for the reviewing health professional’s
determination that a reasonable and meritorious cause for
the filing of the action exists, including the reviewing
health care professional’s name, address, current license
number, and state of licensure, must be attached to the
affidavit, but information which would identify the
reviewing health professional may be deleted from the
copy so attached. Information regarding the preparation
of a written report by the reviewing health professional
shall not be used to discriminate against that professional
in the issuance of medical liability insurance or in the
setting of that professional’s medical liability insurance
premium. No professional organization may discriminate
against a reviewing health professional on the basis that
the reviewing health professional has prepared a written
report.
     2. That the affiant was unable to obtain a consultation
required by paragraph 1 because a statute of limitations
would impair the action and the consultation required
could not be obtained before the expiration of the statute
of limitations. If an affidavit is executed pursuant to this
paragraph, the affidavit certificate and written report
required by paragraph 1 shall be filed within 90 days after
the filing of the complaint. No additional 90-day
extensions pursuant to this paragraph shall be granted,
except where there has been a withdrawal of the
plaintiff’s counsel. The defendant shall be excused from
answering or otherwise pleading until 30 days after being
served with an affidavit and a report a certificate required
by paragraph 1.
                      ***


                      -9-
            (j) The changes to this Section made by this amendatory
        Act of the 94th General Assembly apply to causes of action
        accruing on or after its effective date.” (Strikeouts and italics
        in original.) Pub. Act 94–677, eff. August 25, 2005.
     The effect of Public Acts 90–579 and 94–677 on section 2–622
is the subject of the present dispute, to which we now turn.1

                          The Present Dispute
    On August 30, 2002, plaintiff filed an amended complaint at law
in the Cook County circuit court alleging medical malpractice by
defendants in connection with a tonsillectomy performed on
decedent, Carla Thompson, on August 29, 2000.2 Attached to the
amended complaint was an affidavit provided by plaintiff’s attorney
stating that he had been unable to obtain a consultation with a health
professional before the expiration of the statute of limitations, and
that the required certificate and report would be filed within 90 days.
Plaintiff failed to do so, and defendant Emmerson filed a section
2–619 motion to dismiss (735 ILCS 5/2–619 (West 2002). Plaintiff
responded with a motion to voluntarily dismiss the complaint (735
ILCS 5/2–1009 (West 2002)). The trial court granted plaintiff’s
motion without prejudice.
    One year later, on February 23, 2004, plaintiff refiled her cause of
action. Although the refiled action was brought in Cook County, the
cause was later transferred, on OSF’s motion, to McLean County.
Attached to the refiled complaint was an affidavit from plaintiff’s
counsel stating that he had been unable to obtain a consultation with

   1
    On November 13, 2007, the circuit court of Cook County, in case No.
2006 L 12109, declared a portion of Public Act 94–677 unconstitutional
and the act invalid in its entirety. That ruling has been appealed directly to
this court pursuant to Supreme Court Rule 302 (210 Ill. 2d R. 302(a)(1))
and is currently pending. Lebron v. Gottlieb Memorial Hospital, Nos.
105741, 105745 cons.
   2
    The amended complaint, as well as the refiled complaint, included a
negligence count against the Children’s Home and Aid Society, which
owned and operated the residential facility where the decedent resided.
This entity is not a party to this appeal.

                                    -10-
a health professional and that the required certificate and report would
be filed within 90 days. Within the 90 days, plaintiff’s attorney filed
a certificate of merit with a physician’s report.
     Defendants OSF and Castillo filed a section 2–619 motion to
dismiss arguing, in relevant part, that plaintiff had failed to satisfy the
requirements of section 2–622. Relying on the appellate court’s
opinion in Cargill, defendants maintained that where, as here, a
certificate of merit is not attached to the complaint, the plaintiff’s
attorney must file an affidavit stating, in pertinent part, that plaintiff
“ ‘has not previously voluntarily dismissed an action based upon the
same or substantially the same acts.’ ” Cargill, 353 Ill. App. 3d at
661, quoting 735 ILCS 5/2–622(a)(2) (West 2002). Defendants
argued that in light of the earlier voluntary dismissal of plaintiff’s
complaint, plaintiff could not satisfy the affidavit requirements of
section 2–622 and plaintiff’s cause of action should be dismissed.
Defendant Emmerson filed a similar dismissal motion. In response,
plaintiff argued that the affidavit requirement on which defendants
relied violates the equal protection clause of the federal and state
constitutions by imposing an excessive restriction on medical
malpractice plaintiffs’ access to the judicial system, without a
compelling state interest. See U.S. Const., amend. XIV, §1; Ill. Const.
1970, art. I, §2. The trial court rejected plaintiff’s equal protection
argument and granted defendants’ dismissal motions.
     Plaintiff filed a motion for reconsideration, arguing for the first
time that Public Act 90–579 was passed in violation of the three-
readings clause of the Illinois Constitution (Ill. Const. 1970, art. IV,
§8(d)). Plaintiff further argued, for the first time, that section 2–622
violates due process (U.S. Const., amend. XIV, §1; Ill. Const. 1970,
art. I, §2) and constitutes impermissible special legislation (Ill. Const.
1970, art. IV, §13). Plaintiff also reasserted her equal protection
challenge. Defendant Emmerson filed a motion to strike plaintiff’s
reconsideration motion, arguing that plaintiff improperly raised new
legal theories. See Coles-Moultrie Electric Cooperative v. City of
Sullivan, 304 Ill. App. 3d 153, 166 (1999).
     While the foregoing motions were pending, Public Act 94–677
became law. A month later, plaintiff sought leave to supplement her
reconsideration motion. In her supplement, plaintiff argued that
Public Act 94–677 clearly establishes that the General Assembly did

                                   -11-
not intend Public Act 90–579 to make substantive changes to section
2–622, other than to add naprapaths to the list of health professionals.
According to plaintiff, the holding in Cargill–that Public Act 90–579
reenacted the 1995 version of section 2–622–was made in error, and
that under the pre-1995 version of section 2–622, she was entitled to
obtain a 90-day extension to file a certificate of merit,
notwithstanding her prior voluntary dismissal. Defendants objected
to plaintiff’s supplement, arguing that plaintiff was improperly raising
new issues, the circuit court was bound by Cargill, and plaintiff’s
supplement should be stricken.
     The circuit court denied plaintiff’s motion for reconsideration.
The record does not disclose the basis for the court’s ruling.
     Plaintiff appealed the dismissal of her complaint and the denial of
her reconsideration motion. The Fourth District, with dissent,
reversed. 374 Ill. App. 3d 507. The majority held that, according to
Public Act 94–677, the 1995 version of section 2–622 “disappeared
with Best and was never reenacted.” 374 Ill. App. 3d at 513. The
majority focused on the parenthetical language that appears in Public
Act 94–677, prior to the text of the amendment. 374 Ill. App. 3d at
512. This language states: “(Text of Section WITHOUT the changes
made by P.A. 89–7, which has been held unconstitutional).”
(Emphasis in original.) Pub. Act 94–677, §330, eff. August 25, 2005.
The majority viewed this language as an explicit rejection of the 1995
version of section 2–622. 374 Ill. App. 3d at 512. The majority also
concluded that the legislature’s use of the pre-1995 version of section
2–622 as a template for the amendments made by Public Act 94–677
should be construed as a continuation of an old law and not as a new
enactment. 374 Ill. App. 3d at 513. The majority concluded that “[t]he
legislature recognized Public Act 90–579 for its naprapath
amendment, but not, in contradiction to Cargill’s assessment of
Public Act 90–579’s effect, for any reenactment of the civil-reform
language.” (Emphasis in original.) 374 Ill. App. 3d at 513. Because
the pre-1995 version of section 2–622 allowed a 90-day extension to
file the required certificate and physician’s report, without regard to
whether the plaintiff had previously taken a voluntary dismissal, the
appellate court reversed the dismissal of plaintiff’s complaint and
remanded the matter to the trial court. 374 Ill. App. 3d at 515.


                                 -12-
    Justice Knecht, in dissent, maintained that the circuit court
properly relied on the precedent established in Cargill, which was
correctly decided, and that the majority’s approach was flawed. “The
majority proposes to reverse that careful adherence to precedent by
deferring to a later legislative enactment that attempts to say that is
not what the law was because that is not what we wanted it to be. The
legislature does not interpret its enactments–the courts do.” 374 Ill.
App. 3d at 515 (Knecht, J., dissenting).
    Defendants filed a petition for rehearing and an application for a
certificate of importance. See Ill. Const. 1970, art. VI, §4(c); 155 Ill.
2d R. 316. The appellate court denied the rehearing petition, but
granted the application for a certificate of importance. The certificate
states that it is granted “to review the issue of whether Public Act
90–579 resurrected the civil-reform version of section 2–622 of the
Code of Civil Procedure.” Under Rule 316, however, “the whole case
comes before us and not just a particular issue.” People v. Crawford
Distributing Co., 78 Ill. 2d 70, 73 (1979).

                              ANALYSIS
    The purpose of a section 2–619 motion is to dispose of issues of
law and easily proved issues of fact early in the litigation. Van Meter
v. Darien Park District, 207 Ill. 2d 359, 367 (2003). Here, the basis
for defendants’ dismissal motions was the plaintiff’s alleged failure
to comply with the affidavit and certificate requirements of section
2–622. Throughout this litigation section 2–622(g) has provided that
the failure to file a certificate required by section 2–622 shall be
grounds for dismissal under section 2–619. See, e.g., 735 ILCS
5/2–622(g) (West 2002).
    On appeal from a section 2–619 motion, the reviewing court
“must consider whether the existence of a genuine issue of material
fact should have precluded the dismissal or, absent such an issue of
fact, whether dismissal is proper as a matter of law.” Kedzie & 103rd
Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116-17 (1993). A
court’s disposition of a section 2–619 motion is reviewed de novo.
Van Meter, 207 Ill. 2d at 368.
    Whether dismissal was proper in this case turns on an issue of
statutory construction. Before we reach this issue, however, we must

                                  -13-
consider two preliminary matters defendants raise: (1) whether
plaintiff forfeited review of the statutory construction issue, as well
as other issues first raised in plaintiff’s reconsideration motion and
supplement; and (2) whether principles of stare decisis precluded the
appellate court from reexamining its earlier decision in Cargill.

                                Forfeiture
    Defendants argue that, with the exception of her equal protection
argument, plaintiff forfeited consideration of the issues raised in her
reconsideration motion and supplement by failing to raise such issues
earlier. See Gardner v. Navistar International Transportation Corp.,
213 Ill. App. 3d 242, 248 (1991) (stating that litigants should not be
permitted to stand mute, lose a motion, and then gather new material
to show the court erred in its ruling). The appellate court rejected
defendants’ forfeiture argument, citing the “court’s duty to maintain
a sound body of precedent,” as well as the oft-cited proposition that
forfeiture is a limitation on the parties and not the court. 374 Ill. App.
3d at 514. For the following reasons, we also reject defendants’
forfeiture argument.
    The lead argument in plaintiff’s supplement to her reconsideration
motion concerned the effect of Public Act 94–677 on section 2–622.
Plaintiff could not have raised this argument in response to
defendants’ dismissal motions or in her initial reconsideration motion
because Public Act 94–677 had not yet been enacted. While
plaintiff’s reconsideration motion was pending, the General Assembly
passed Public Act 94–677 and, within a month of its effective date,
plaintiff sought leave to supplement her reconsideration motion.
Because plaintiff raised this argument at the first opportunity to do so,
we decline defendant’s invitation to find this issue forfeited based on
a claim of untimeliness.
    Plaintiff also raised new issues on reconsideration that were
independent of Public Act 94–677. Plaintiff argued that the legislative
history of Public Act 90–579 demonstrated that the legislature did not
intend to reenact the 1995 version of section 2–622. Plaintiff also
raised new constitutional challenges to the statute. To the extent
plaintiff forfeited consideration of these issues by failing to raise them
sooner, we will overlook any forfeiture in the interest of maintaining


                                  -14-
a sound and uniform body of precedent. Hux v. Raben, 38 Ill. 2d 223,
225 (1967); accord Village of Lake Villa v. Stokovich, 211 Ill. 2d 106,
121 (2004). As discussed below, the law within the Fourth District
regarding the various amendments to section 2–622 is confused and
the potential exists for conflict among the appellate districts.
     We note that while this case was being briefed in this court,
another panel of the Fourth District “overruled” the appellate court
judgment now under review. Crull v. Sriratana, 376 Ill. App. 3d 803
(2007). Crull states:
            “[W]e need to clarify this court’s position regarding our
        earlier decision in Cargill, upon which we rely here, and
        which the O’Casek court concluded was incorrectly decided.
        We disagree with that conclusion and adhere both to Cargill’s
        result and analysis. To the extent that O’Casek is inconsistent
        with Cargill or this case, O’Casek is hereby overruled.” Crull,
376 Ill. App. 3d at 817.
But see Crull, 376 Ill. App. 3d at 819 (Myerscough, J., specially
concurring in part and dissenting in part) (stating that the majority’s
disagreement with O’Casek “is at best inappropriate and mere dicta”).
     Additionally, the First District, in Beauchamp v. Zimmerman, 359
Ill. App. 3d 143 (2005), has given a favorable nod to the Cargill
opinion. Beauchamp states:
        “[T]here has been some confusion regarding the effect of
        Public Act 90–579. Some have argued that Public Act 90–579
        was intended only to extend the requirements of section
        2–622 to those who practice the healing art of ‘naprapathy,’
        rather than to reenact the pre-Best [i.e., 1995] version of
        section 2–622; however, that argument was squarely rejected
        by this court in Cargill, 353 Ill. App. 3d at 658, 818 N.E. 2d
        at 903. Thus, the provisions of section 2–622 limiting the
        statute of limitations exception to plaintiffs who have not
        already voluntarily dismissed the same or substantially the
        same claim, as well as the portion requiring that the
        consulting physician’s name and address be indicated on the
        report, apply with full force here.” Beauchamp, 359 Ill. App.
3d at 148 n.1.



                                 -15-
See also Giegoldt, 328 Ill. App. 3d at 912 (where the Second District
implicitly recognized that Public Act 90–579 reenacted the 1995
version of section 2–622).
    Our decision to overlook any forfeiture in this case is made with
the recognition that the new issues plaintiff raised were all issues of
law which involved no problem of proofs, and that defendants were
not deprived of an opportunity to present argument on these issues in
the circuit court. See Hux, 38 Ill. 2d at 225.

                               Stare Decisis
     Defendants also argue that this court should reverse the appellate
court judgment in order to affirm principles of stare decisis.
Defendants maintain that adherence to precedent is required unless it
can be shown that “serious detriment is likely to arise that will
prejudice the public interest.” People v. Worden, 299 Ill. App. 3d 836,
838 (1998). According to defendants, “the majority’s overturning of
its own Cargill decision does not advance the public interest. Instead,
the decision does a disservice to all of the lower courts, courts of
review and litigants that relied on the Cargill decision over the course
of the last few years.”
     “The doctrine of stare decisis is the means by which courts ensure
that the law will not merely change erratically, but will develop in a
principled and intelligible fashion.” Chicago Bar Ass’n v. Illinois
State Board of Elections, 161 Ill. 2d 502, 510 (1994). Where a court
of review reexamines an issue already ruled upon and arrives at an
inapposite decision, the straight path of stare decisis is affected, as
well as the reliance interests of litigants, the bench, and the bar. These
concerns, however, provide an insufficient basis on which to reverse
the appellate court in the present case.
     “ ‘[S]tare decisis requires courts to follow the decisions of higher
courts, but does not bind courts to follow decisions of equal or
inferior courts.’ ” Gillen v. State Farm Mutual Automobile Insurance
Co., 215 Ill. 2d 381, 392 n.2 (2005), quoting Schiffner v. Motorola,
Inc., 297 Ill. App. 3d 1099, 1102 (1998). Thus, the opinion of one
district, division, or panel of the appellate court is not binding on
other districts, divisions, or panels. Gillen, 215 Ill. 2d at 392 n.2. The
appellate court here was not bound by the earlier Cargill opinion and

                                  -16-
could part company with that decision without offending the doctrine
of stare decisis. Whether the appellate court correctly concluded that
the adoption of Public Act 94–677, which was not in existence when
Cargill was decided, justifies a different result is an issue distinct
from whether the appellate court was required to follow Cargill. On
the latter issue, we find no error. Accordingly, we turn to the
substantive issue before this court–whether Public Act 90–579
reenacted the 1995 version of section 2–622 that was struck down in
Best.

                         Statutory Construction
    Issues of statutory construction present questions of law that we
review de novo. In re Donald A.G., 221 Ill. 2d 234, 246 (2006). As in
all cases of statutory construction, our primary objective is to
ascertain and give effect to the intent of the legislature. Donald A.G.,
221 Ill. 2d at 246.
    Defendants maintain that the appellate court erred in relying on
Public Act 94–677 to ascertain the intent of the General Assembly
when it adopted Public Act 90–579 seven years earlier. Defendants
assert that the appellate court’s judgment creates instability in the law
because any enactment would be subject to the vagaries of a later
legislative body. Defendants also argue, in line with the dissenting
justice, that the appellate court opinion effectively permits the
legislature to both enact statutes and interpret them, running afoul of
the separation of powers clause of the Illinois Constitution (Ill. Const.
1970, art. II, §1). Finally, defendants argue that the appellate court
opinion effectively holds that Public Act 94–677 changed the law
enacted seven years earlier, stripping defendants of a “vested
defense,” in violation of their due process rights (Ill. Const. 1970, art.
I, §2).
    Plaintiff counters that the appellate court appropriately considered
Public Act 94–677 in discerning the legislature’s intent when it
passed Public Act 90–579. Plaintiff maintains that Public Act 90–579
is ambiguous and a court may, therefore, consider subsequent
amendments, as well as legislative history, to determine legislative
intent. Finally, plaintiff argues that this court’s opinion in U.S. Bank
National Ass’n v. Clark, 216 Ill. 2d 334 (2005), which postdates


                                  -17-
Cargill, supports the conclusion that Public Act 90–579 did not
reenact the 1995 version of section 2–622.
    We begin our analysis by noting a fundamental rule of statutory
construction: “Statutes are to be construed as they were intended to
be construed when they were passed.” People v. Boreman, 401 Ill.
566, 572 (1948). Thus, the legislative intent that controls the
construction of a public act is the intent of the legislature which
passed the subject act, and not the intent of the legislature which
amends the act. Boreman, 401 Ill. at 572.
    Discerning legislative intent can be a thorny task, made even more
problematic when we attempt to discern prior legislative intent based
on the actions of a different legislature. As former Chief Justice Clark
observed:
        “It is difficult enough, at times, to figure out what one
        legislature ‘intended’ by a particular statute or provision.
        After all, our General Assembly is not an actual person who
        feels, reasons, intends, and acts as a unit. Instead it is a
        collective entity, made up of 118 flesh-and-blood individuals
        who, in the privacy of their own minds, may mean by any
        particular provision anything or nothing. The collective nature
        of a legislative body impels us to seek ‘intent’ in the objective
        words of its statutes, as informed by our own judgment and
        common sense, rather than in the inevitably subjective
        thoughts of individual members.
             This task is complicated enough. We complicate it still
        further when we seek to infer what one legislature intended
        from the subsequent action of a later legislature, composed of
        different members and perhaps working towards different
        purposes.” People v. Hicks, 119 Ill. 2d 29, 39 (1987) (Clark,
        C.J., dissenting, joined by Simon, J.).
See also Roth v. Yackley, 77 Ill. 2d 423, 428 (1979) (“it is logically
difficult to perceive how the declaration and the amendments by the
80th General Assembly can be simply a clarification of the intent of
the 77th General Assembly which originally enacted the statute seven
years earlier since only a fraction of the individuals who comprised
the General Assembly were the same at both times”). Thus, courts



                                  -18-
must proceed cautiously when examining future legislative
enactments for evidence of past legislative intent.
     In the present case, the appellate court examined Public Act
94–677, passed by the 94th General Assembly, to determine the intent
of the 90th General Assembly when it passed Public Act 90–579
seven years earlier. The appellate court first focused on the following
parenthetical language that appears in Public Act 94–677 prior to the
text of the amendment: “(Text of Section WITHOUT the changes
made by P.A. 89–7, which has been held unconstitutional).”
(Emphasis in original.) Pub. Act 94–677, §330, eff. August 25, 2005.
The appellate court read this language as an explicit rejection by the
General Assembly of the 1995 version of section 2–622. 374 Ill. App.
3d at 512.
     Defendants maintain, however, that this language was added not
by the legislature, but by the Legislative Reference Bureau, as part of
its statutory duties, after Public Act 94–677 was adopted. Defendants
argue the language is merely shown for reference and is not a part of
the act. See 25 ILCS 135/0.01 et seq. (West 2004) (establishing the
Bureau and defining its duties); Legislative Reference Bureau, Illinois
Bill Drafting Manual §25–50, at 101–02, §70–30, at 206-07 (January
2007) (discussing parenthetical references). Defendants argue in the
alternative that, even if the legislature added this language, it is akin
to a preamble or title, which is not dispositive of legislative intent.
See Atkins v. Deere & Co., 177 Ill. 2d 222, 228 (1997).
     We will assume, arguendo, that the parenthetical language, if not
added by the legislature, was at least before the legislature when it
adopted Public Act 94–677. That said, we agree with defendants that
the parenthetical language does not evince legislative intent. Rather,
this language is informational, i.e., the text of the amendment that
follows the parenthetical language is, in fact, the text of section 2–622
without the changes made by Public Act 89–7, which was held
unconstitutional. To the extent this language could be read as some
evidence of legislative intent, at most, it speaks to the intent of the
94th General Assembly when it adopted Public Act 94–677 and not
the intent of the 90th General Assembly when it adopted Public Act
90–579.
     The appellate court’s determination that Public Act 90–579 did
not reenact the 1995 version of section 2–622 was also based on its

                                  -19-
conclusion that Public Act 94–677 “continued” the pre-1995 version
of section 2–622, recognizing Public Act 90–579 only for its
naprapath amendment. 374 Ill. App. 3d at 513. While we agree that
Public Act 94–677 appears to recognize Public Act 90–579 only for
its naprapath amendment, we are reluctant to conclude that Public Act
94–677 merely continued the pre-1995 version of section 2–622. We
note that section 330 of Public Act 94–677 plainly states: “The Code
of Civil Procedure is amended by reenacting and changing Section[ ]
2–622 ***.” (Emphasis added.) Pub. Act 94–677, art. 3, §330, eff.
August 25, 2005. “Reenact” means “to enact (as a law) again.”
Webster’s Third New International Dictionary 1907 (1993). “To
reenact” does not mean “to continue.” Thus, any conclusion about the
legislature’s intent based on a purported continuation of the pre-1995
law is not on firm ground.
     The difficulty encountered above, in discerning the intent of the
90th General Assembly based on the actions of the 94th General
Assembly, is precisely the situation about which Justice Clark
warned. Hicks, 119 Ill. 2d at 39 (Clark, C.J., dissenting, joined by
Simon, J.). Thus, we return to the rule of statutory construction with
which we began our analysis: “Statutes are to be construed as they
were intended to be construed when they were passed.” Boreman, 401
Ill. at 572.
     Public Act 90–579 was passed seven weeks after this court’s
decision in Best. We presume that the legislature was aware of the
Best decision, including this court’s pronouncement that it was free
to reenact whatever provisions in Public Act 89–7 it deemed desirable
or appropriate. See People v. De La Paz, 204 Ill. 2d 426, 433 (2003)
(legislature is presumed to act with knowledge of the prevailing case
law). Application of this presumption lends support to the inference
that the legislature did just that–reenacted a provision of Public Act
89–7 it deemed desirable. As plaintiff argues, however, new matter
in an amendatory act is indicated by italics or underscoring. In this
regard, the General Assembly Operations Act expressly states:
         “In the case of an amendatory Act, the changes made by the
         amendatory Act shall be indicated in the session laws in the
         following manner: (i) all new matter shall be underscored;
         and (ii) all matter deleted by the amendatory Act shall be
         shown crossed with a line.” 25 ILCS 10/10(f) (West 2004).

                                -20-
In addition, the Statute on Statutes provides:
             “In construing an amendatory Act printed in any volume
         of the session laws published after January 1, 1969, matter
         printed in italics shall be construed as new matter added by
         the amendatory Act, and matter shown crossed with a line
         shall be construed as matter deleted from the law by the
         amendatory Act.” 5 ILCS 70/5 (West 2004).
Similarly, the Illinois House and Senate rules currently provide, as
they did when Public Act 90–579 was adopted, that in any bill that
amends a statute “[a]ll new matter shall be underscored” and “[a]ll
matter that is to be omitted or superseded shall be shown crossed with
a line.” 95th Ill. Gen. Assem. House R. 37(e), Senate R. 5–1(e); 90th
Ill. Gen. Assem. House R. 37(e), Senate R. 5–1(e).3
     Because the Illinois Constitution requires that a “bill expressly
amending a law shall set forth completely the sections amended” (Ill.
Const. 1970, art. IV, §8(d)), the requirement of italics or underscoring
to highlight new matter plays an important role in discerning
legislative intent. Here, the only words highlighted in Public Act
90–579 are the words adding naprapaths to the list of health
professionals, lending support to the inference that this was the only
change the legislature intended. Pub. Act 90–579, eff. May 1, 1998.
     To resolve these competing inferences regarding the intent of the
legislature, we will go outside the language of Public Act 90–579 and
examine its legislative history. Defendants argue that the language of
Public Act 90–579 is unambiguous and resort to extrinsic aids, like
legislative history, is inappropriate. We agree that “[w]hen the
drafters’ intent can be ascertained from the statutory language, it must
be given effect without resort to other aids for construction.” Illinois
Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). Here we cannot
discern the drafters’ intent from the language of Public Act 90–579,
however plain it may be. As the appellate court explained: “The
question is not whether the civil-reform version of section 2–622, if
validly resurrected, plainly prohibits a 90-day extension where a


   3
     We note that italics and underscoring are used interchangeably. See
generally The Bluebook: A Uniform System of Citation 23 (18th ed. 2005)
(discussing typeface conventions).

                                 -21-
plaintiff has previously voluntarily dismissed. The question is
whether Public Act 90–579 did in fact resurrect the civil-reform
version of section 2–622.” (Emphasis in original.) 374 Ill. App. 3d at
514-15.
    Public Act 90–579 began its life as Senate Bill 120. On January
29, 1998, approximately six weeks after Best was decided, Senator
Robert Madigan addressed Senate Bill 120:
            “Senator Madigan: *** The Conference Committee
        Report No. 1 to Senate Bill 120 puts naprapaths or the
        practice of naprapathy in line with other medical professions
        when it comes to [a] malpractice suit by stating that an
        affidavit against a naprapath in a malpractice suit has to be
        completed by another naprapath. That’s simply all that it
        does. I–I am aware of no opposition to this bill and would ask
        favorable consideration of Conference Committee Report No.
        1 to Senate Bill 120.” 90th Ill. Gen. Assem., Senate
        Proceedings, January 29, 1998, at 46 (statements of Senator
        Madigan).
The Senate immediately thereafter took a vote, unanimously adopting
the Conference Committee Report. Senate Bill 120 was declared
passed. 90th Ill. Gen. Assem., Senate Proceedings, January 29, 1998,
at 46. Less than a week later, Representative Daniel Burke spoke on
Senate Bill 120 to his colleagues in the House:
            “Burke: *** Senate Bill 120, having passed out of the
        Senate and just considered in our committee, Executive
        Committee, yesterday, has to do with the practice of
        Naprapathy in the state, and, in particular, when a malpractice
        action is brought against any naprapath in the state, currently,
        only a medical doctor would be asked to testify in that action.
        We are asking that the statute be amended to suggest and
        include naprapaths as the professional that would testify in
        malpractice actions ***.” 90th Ill. Gen. Assem., House
        Proceedings, February 4, 1998, at 10 (statements of
        Representative Burke).
The House of Representatives thereafter took a vote, unanimously
adopting the Conference Committee Report. Senate Bill 120 was



                                 -22-
declared passed. 90th Ill. Gen. Assem., House Proceedings, February
4, 1998, at 11.
    The legislative history is devoid of any discussion of Best or the
Civil Justice Reform Amendments that it struck. In addition, the
legislative history affirmatively demonstrates that the General
Assembly’s intent, when it adopted Public Act 90–579, was simply
to add naprapaths to the coverage of section 2–622. This is consistent
with the fact that only the naprapath language was highlighted.
Although, in giving the amendment context, the legislature used the
1995 version of section 2–622, we regard this as a legislative
oversight. Accordingly, we hold that Public Act 90–579 did not
reenact the version of section 2–622 that this court held invalid in
Best. To the extent that Cargill, Crull, and other cases hold otherwise,
they are hereby overruled.
    Our holding is consistent with this court’s opinion in U.S. Bank
National Ass’n v. Clark, 216 Ill. 2d 334 (2005). There we considered,
inter alia, whether the legislature intended to reenact certain
limitations on lender charges in section 4.1a of the Interest Act (815
ILCS 205/4.1a (West 2002)), which had been implicitly repealed in
1981, when the legislature amended that section in 1991. See Pub.
Act 87–496, eff. January 1, 1992. The 1991 amendment added two
provisions, but otherwise left unchanged the text of the statute that
had been implicitly repealed. The defendants argued that if the
relevant portion of section 4.1a was implicitly repealed in 1981, then
the amendment of that section in 1991 constituted its “readoption.”
U.S. Bank, 216 Ill. 2d at 353. We rejected this argument:
            “Our Statute on Statutes provides that ‘the provisions of
        any statute, so far as they are the same as those of any prior
        statute, shall be construed as a continuation of such prior
        provisions, and not as a new enactment.’ 5 ILCS 70/2 (West
        2004). While this general rule is not limited to cases of
        implicit repeal, it is relevant to our analysis in that context.
        Specifically addressing the requirements for reenacting an
        implicitly repealed statute, this court explained in Lily Lake
        Road Defenders v. County of McHenry, 156 Ill. 2d 1, 8
        (1993), that the legislature ‘must expressly reenact a statute
        which has been repealed by implication to render it valid and
        enforceable again.’ (Emphasis added.)

                                 -23-
             Here, the [relevant] portion of section 4.1a *** was not
         changed by the 1991 amendment. The text of Public Act
         87–496 clearly designated the amendment as consisting of the
         addition of subparts (e) and (f), highlighting those provisions
         while merely reprinting, unchanged, the remaining,
         preexisting text. See Pub. Act 87–496, eff. January 1, 1992
         (amending Ill. Rev. Stat. 1989, ch. 17, par. 6406). Nothing in
         the text or structure of the amendatory act reveals any
         legislative ‘express’ intent to ‘reenact’ the ceiling on lender
         charges in section 4.1a. Indeed, our Statute on Statutes
         specifically precludes that conclusion. See 5 ILCS 70/2 (West
         2004); Lily Lake, 156 Ill. 2d at 7.” U.S. Bank, 216 Ill. 2d at
         354.
    In U.S. Bank we also rejected the defendants’ argument that the
legislature, when it adopted the 1991 amendment, was attempting to
overcome the implicit repeal of section 4.1a’s limitation provisions
that was recognized in Currie v. Diamond Mortgage Corp. of Illinois,
859 F.2d 1538 (7th Cir. 1988). U.S. Bank, 216 Ill. 2d at 356. In
rejecting this argument, we considered, among other things, the
legislative history of the 1991 amendment, finding that it was wholly
devoid of any discussion of cases or rulings considering the issue of
implicit repeal. U.S. Bank, 216 Ill. 2d at 356. We held that in the
absence of any indication in either the language of the statute or its
legislative history, we could not conclude that the legislature
reenacted the implicitly repealed portion of section 4.1a by its 1991
amendment, thus rendering the lender charge limitation in section
4.1a enforceable and valid again. U.S. Bank, 216 Ill. 2d at 356.
    We recognize that U.S. Bank involved the implicit repeal of a
statute, whereas the present case involves the express invalidation of
a public act by this court. Accordingly, the rule we applied in U.S.
Bank–that the legislature must expressly reenact a statute which has
been repealed by implication to render it valid and enforceable
again–is inapplicable here. We also recognize, however, that our task
in U.S. Bank was, at bottom, the same task we face today–discerning
legislative intent in connection with a claimed reenactment–and the
indicia of such intent that we examined in U.S. Bank are equally
applicable to the case at bar. Thus, notwithstanding the difference
between the two cases, favorable comparisons may be drawn.

                                 -24-
    Here, as in U.S. Bank, the amendment (Public Act 90–579), which
defendants claim reenacted the invalid statute (the 1995 version of
section 2–622), highlighted a minor amendment (the addition of the
naprapath language) while merely reprinting, unchanged, the balance
of the text. As we observed in U.S. Bank, nothing in the “text or
structure” of the amendment indicates an intent to reenact the invalid
statute. U.S. Bank, 216 Ill. 2d at 354. Further, like U.S. Bank, the
legislative history of the public act at issue contains no discussion of
the opinion (Best) that rendered the underlying statute (Public Act
89–7) invalid. Finally, as in U.S. Bank, we will not construe the mere
iteration of a prior law as a new enactment. See 5 ILCS 70/2 (West
2004); 735 ILCS 5/1–102 (West 2004). Thus, the conclusion we
reach here is necessarily the same conclusion we reached in U.S.
Bank: the legislature did not intent a reenactment.
    Based on the foregoing, we agree with plaintiff that her medical
malpractice complaint is governed by the pre-1995 version of section
2–622, as amended with the addition of the naprapath language found
in Public Act 90–579. That version contains no limitation on
obtaining a 90-day extension to file a certificate of merit in a refiled
action. See 735 ILCS 5/2–622 (West 1994); Cargill, 353 Ill. App. 3d
at 657; Neuman, 230 Ill. App. 3d at 37-38. No dispute exists that
plaintiff filed her certificate of merit within 90 days of her refiled
complaint. Therefore, we affirm the judgment of the appellate court
reversing the circuit court’s dismissal of plaintiff’s complaint.

                Separation of Powers and Due Process
    Defendants argue that affirmance of the appellate court judgment
would effect a violation of our state constitution. Specifically,
defendants argue that the appellate court opinion permits the
legislature to both enact statutes and interpret them, running afoul of
the separation of powers clause (Ill. Const. 1970, art. II, §1). In
addition, defendants argue that the appellate court opinion effectively
holds that Public Act 94–677 changed the law enacted seven years
earlier, stripping defendants of a “vested defense,” in violation of
their due process rights (Ill. Const. 1970, art. I, §2).
    Although we affirm the appellate court judgment, as discussed
above, we do not adopt the reasoning of the appellate court. The


                                 -25-
appellate court’s determination of whether Public Act 90–579
reenacted the 1995 version of section 2–622 was based upon an
examination of Public Act 94–677. Our determination of this issue,
however, ultimately rests on our examination of Public Act 90–579.
Accordingly, the constitutional provisions defendants cite are not
implicated by our holding, and we find it unnecessary to consider
defendants’ constitutional arguments further.

                          CONCLUSION
   For the reasons discussed, we affirm the judgment of the appellate
court reversing the dismissal of plaintiff’s complaint.

                                                              Affirmed.

    JUSTICE KARMEIER, dissenting:
    Contrary to the majority, I would hold that the circuit court
properly dismissed plaintiff’s medical malpractice action with
prejudice based on her failure to comply with the provisions of
section 2–622 of the Code of Civil Procedure (735 ILCS 5/2–622
(West 2004)). As the majority’s opinion explains, plaintiff had
previously taken a voluntary dismissal of her complaint. When she
refiled the action in February of 2004, she failed to attach to her
complaint the affidavit required by section 2–622(a)(1) of the Code
(735 ILCS 5/2–622(a)(1) (West 2004)) declaring that she had
consulted with a health professional who believed that she had
reasonable and meritorious cause for filing the action. Section
2–622(g) of the Code (735 ILCS 5/2–622(g) (West 2004)) expressly
provides that the failure to include such a certificate “shall be grounds
for dismissal under Section 2–619” of the Code (735 ILCS 5/2–619
(West 2004)). When defendants moved to dismiss under section
2–619 based on the absence of the requisite certification, the court
therefore had no discretion regarding how to proceed. Dismissal was
mandatory. See Hull v. Southern Illinois Hospital Services, 356 Ill.
App. 3d 300, 305 (2005).
    Plaintiff believed that she could avoid this result by including an
affidavit from her lawyer indicating that he had been unable to obtain
a consultation with a health professional before expiration of the

                                  -26-
statute of limitations and indicating that the required certificate and
report would be filed within 90 days. That approach was untenable.
Although section 2–622(a)(2) of the Code (735 ILCS 5/2–622(a)(2)
(West 2004)) authorizes the use of such an affidavit to defer
compliance with the certification requirement of section 2–622(a)(1),
the statute expressly limits use of the affidavit option to situations
where the plaintiff had not previously taken a voluntary dismissal of
an action based on the same or substantially the same acts, omissions
or occurrences underlying the current action. Because plaintiff had
previously taken such a voluntary dismissal, this option was not
available to her.
    Faced with this predicament, plaintiff argued that the “no previous
dismissal” limitation set forth in section 2–622(a)(2) should be read
out of the statute. In her view, the legislature never intended to adopt
that portion of the law and it should not be given any legal effect.
Instead, she urged reliance of the version of the statute as it existed
prior to the Civil Justice Reform Amendments of 1995 (Pub. Act
89–7, eff. March 9, 1995) invalidated by this court’s decision in Best
v. Taylor Machine Works, 179 Ill. 2d 367 (1997). Under that earlier
version, the affidavit option to defer compliance with the certification
requirement was not limited to situations where there had been no
prior voluntary dismissal. Plaintiff’s complaint would therefore not
have been subject to dismissal on that basis.
    Arguments similar to plaintiff’s have been considered and
rejected by the appellate court. See Cargill v. Czelatdko, 353 Ill. App.
3d 654 (2004); accord Crull v. Sriratana, 376 Ill. App. 3d 803 (2007)
(applying different provision of 2–622 but specifically endorsing
Cargill’s result and analysis); see also Beauchamp v. Zimmerman,
359 Ill. App. 3d 143, 148 n.1 (2005) (following Cargill); Giegoldt v.
Condell Medical Center, 328 Ill. App. 3d 907, 912 (2002) (assuming,
without deciding, that the version of the statute at issue in this case,
rather than the version in effect before the Civil Justice Reform
Amendments of 1995, applied to render plaintiff’s complaint
insufficient as a matter of law).




                                 -27-
        The decision by the appellate court in this case was the first to
    reach a contrary conclusion.4 While the majority agrees with that
    result, I do not believe it can be squared with fundamental principles
    of statutory construction. It is axiomatic that in interpreting a statute,
    the primary rule of construction, to which all other rules are
    subordinate, is to ascertain and give effect to the true intent and
    meaning of the legislature. In re Application for Judgment & Sale of
    Delinquent Properties for the Tax Year 1989, 167 Ill. 2d 161, 168
    (1995). The best evidence of that intent is, of course, the language of
    the statute itself. U.S. Bank National Ass’n v. Clark, 216 Ill. 2d 334,
    346 (2005). When the language is unambiguous, the statute must be
    applied as written without resorting to other aids of construction.
    People v. Bywater, 223 Ill. 2d 477, 481 (2006).



4
     4
       The majority is correct that stare decisis did not bar the appellate court
    from departing from past precedent. In reaching that conclusion, however,
    they fail to distinguish between vertical and horizontal stare decisis. The
    doctrine of vertical stare decisis requires inferior tribunals to follow the
    decisions of superior ones. The doctrine of horizontal stare decisis pertains
    to a court’s responsibility to follow its own precedent or the precedent of
    coequal courts. A. Solomon, A Simple Prescription for Texas’s Ailing
    Court System: Stronger Stare Decisis, 37 St. Mary’s L.J. 417, 424-25
    (2006). It is this latter form of stare decisis which is at issue here. Unlike
    vertical stare decisis, which has been viewed, historically, as an obligation,
    horizontal stare decisis has been regarded as a matter of sound policy. See
    W. Consovoy, The Rehnquist Court and the End of Constitutional Stare
    Decisis: Casey, Dickerson and the Consequences of Pragmatic
    Adjudication, 2002 Utah L. Rev. 53, 58. This approach is reflected in those
    decisions of our court which have held that stare decisis is not an
    inexorable command. It is, instead, a recognition of the principle that our
    system of justice works best when the law does not change erratically, but
    rather develops in a principled, intelligible fashion. See, e.g., People v.
    Colon, 225 Ill. 2d 125, 145-46 (2007); Iseberg v. Gross, 227 Ill. 2d 78, 94-
    95 (2007). There is no question under Illinois law that courts may depart
    from their own precedent or the precedent established by a coequal court
    when they believe they have good cause or a compelling reason for doing
    so, e.g., where they believe the existing decisions are unworkable or badly
    reasoned. People v. Sharpe, 216 Ill. 2d 481, 520 (2005).

                                        -28-
    In this case the legislation enacted by the General Assembly
clearly and unambiguously limited the use of the affidavit option in
2–622(a)(2) of the Code (735 ILCS 5/2–622(a)(2) (West 2004)) to
situations where the plaintiff “ha[d] not previously voluntarily
dismissed an action based upon the same or substantially the same
acts, omissions, or occurrences.” This provision could not be more
straightforward. We have no authority to depart from the law’s plain
meaning (see Solich v. George & Anna Portes Cancer Prevention
Center of Chicago, Inc., 158 Ill. 2d 76, 83 (1994)), nor may we alter
the statute’s language in “a way that constitutes a change in the plain
meaning of the words actually adopted by the legislature” (U.S. Bank
National Ass’n v. Clark, 216 Ill. 2d at 346).
    The majority’s opinion stands in direct conflict with these
principles. It likewise violates the rule that, whenever possible, a
court should construe a statute to give effect to each paragraph,
sentence, clause, and word. See People v. Maggette, 195 Ill. 2d 336,
350 (2001). Under this rule, a court is required to construe a statute,
if possible, so that no term is rendered superfluous or meaningless.
See Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 187
(2007). Rather than give meaning to the full text of the statute at issue
in this case, however, the majority holds that critical portions of it
have no effect whatever.
    The “no previous dismissal” limitation which is set forth in
section 2–622(a)(2) and which was the predicate for the circuit
court’s dismissal of plaintiff’s complaint was neither novel nor
controversial. As the majority recounts, it was originally enacted five
years before the events giving rise to this litigation as part of Civil
Justice Reform Amendments of 1995 (Pub. Act 89–7, eff. March 9,
1995) . Although the provision was temporarily rendered void by this
court’s decision in Best v. Taylor Machine Works, 179 Ill. 2d 367
(1997), that action was unrelated to the merits of section 2–622(a)(2)
itself. It was, instead, a byproduct of the court’s determination that
invalidation of the core provisions of the Civil Justice Reform
Amendments of 1995 (Pub. Act 89–7, eff. March 9, 1995) rendered
the remainder of that statute invalid as well. See Best, 179 Ill. 2d at
467.
    Nothing in Best precluded the General Assembly from reenacting
the noncore provisions of the Civil Justice Reform Amendments of

                                  -29-
1995 (Pub. Act 89–7, eff. March 9, 1995) . To the contrary, we held
there that because the remaining provisions of the statute were not
challenged and were deemed invalid based solely on severability
principles, the General Assembly was “free to reenact whatever
provisions it deem[ed] desirable or appropriate.” Best, 179 Ill. 2d at
471. With respect to section 2–622(a)(2), that is precisely what the
General Assembly did. Less than two months after Best was decided,
the legislature passed Public Act 90–579. That legislation restored
section 2–622(a)(2) to precisely the same state it had been in before
the Best decision, including its “no previous dismissal” limitation.
The “no previous dismissal limitation” was therefore in full force and
effect at the time Carla Thompson had the tonsillectomy which led to
her death and Marjorie O’Casek brought this action as special
administrator of Thompson’s estate.
     Contrary to the majority, I do not believe that inclusion of the “no
previous dismissal” limitation in Public Act 90–579 can be dismissed
as mere “legislative oversight.” The “legislative oversight’ theory
presumes that the General Assembly somehow failed to realize that
Best affected the prior version of the law. Under Illinois law,
however, we must presume the opposite, namely, that in amending
the statute, the General Assembly was fully aware of judicial
decisions interpreting the statute and that it acted with this
knowledge. Morris v. William L. Dawson Nursing Center, Inc., 187
Ill. 2d 494, 499 (1999).
      In the case of Best, this presumption is no mere legal fiction.
Many of our decisions are little known by anyone besides the litigants
and their lawyers. Such was not the case with Best. At the time it was
decided, Best was highly publicized and vigorously debated. It was
perhaps one of the most well-known decisions issued by this court in
the 1990s. The reality is that no conscientious legislator in Illinois
could possibly have been unfamiliar with it or its effects on the
General Assembly’s tort reform initiatives, of which the “no previous
dismissal” limitation was a part.
     The remarks of Senator Madigan and Representative Burke
scarcely suffice to overcome this presumption. Although their
statements regarding Public Act 90–579 deal with the addition of
naprapaths to the list of health-care professionals covered by section
2–622(a)(1) of the Code (735 ILCS 5/2–622(a)(1) (West 2004)), that

                                  -30-
may be because the addition of naprapaths was the only genuinely
new aspect of the legislation. The “no previous dismissal” limitation
was simply a reenactment of a provision which had previously been
debated and adopted. Given that the time allotted for floor debate is
limited and considering that the Best decision did not call into
question the substantive merits of that provision, Madigan and Burke
may simply have believed that elaboration on that aspect of the
legislation was unnecessary.
    I note, moreover, that Senator Madigan and Representative Burke
are but 2 of the 177 members of the General Assembly. We have no
basis for assuming that they were the only legislators familiar with the
contents of Public Act 90–579, nor can we impute their personal
views to the legislature as a whole. Here, as in most instances of this
kind, no claim can be made that their assessment of the law was
shared by the majority of their colleagues or even any of their
colleagues. That is why floor debates are such an unreliable and
unhelpful guide to ascertaining legislative intent and cannot, by
themselves, affirmatively establish the intent of the legislature. See
People v. R.L., 158 Ill. 2d 432, 442 (1994). In any case, whatever
Senator Madigan and Representative Burke may have had in mind
when they stood on the floor of their respective chambers and
addressed their colleagues about Public Act 90–579, their views
cannot supercede or undo the statute that was ultimately adopted by
the General Assembly. Hadley v. Illinois Department of Corrections,
224 Ill. 2d 365, 382 (2007). Indeed, because the language of the
statute is clear and unambiguous, we should not even be referring to
the floor debates or any other extrinsic aids of construction. Our
obligation is to apply the law as written. Alvarez v. Pappas, No.
104922, slip op. at 9-10 (April 17, 2008).
    Contrary to the majority, I do not believe that precedent governing
implicit repeal of statutes by the General Assembly is relevant to the
issue before us in this case. The challenge presented by those cases is
how to reconcile legislative action taken by the General Assembly
which appears to be inconsistent. That dilemma is not before us here.
To the contrary, the changes to section 2–622(a)(2) of the Code which
would result from applying the plain language of Public Act 90–579
are entirely consistent with the prior amendments to the statute
included in the Civil Justice Reform Amendments of 1995 (Pub. Act

                                 -31-
89–7, eff. March 9, 1995). Rather than implicit repeal, this case
involves explicit reenactment of a law under circumstances we
specifically sanctioned.
     The fact that the “no previous dismissal” limitation was not
underscored or italicized in Public Act 90–579 is of no consequence.
Section 5 of the Statute on Statutes does state that
             “[i]n construing an amendatory Act printed in any volume
         of the session laws published after January 1, 1969, matter
         printed in italics shall be construed as new matter added by
         the amendatory Act, and matter shown crossed with a line
         shall be construed as matter deleted from the law by the
         amendatory Act.” 5 ILCS 70/5 (West 2004).
As the appellate court correctly noted in Cargill v. Czelatdko, 353 Ill.
App. 3d at 660-61, however, nothing in this provision makes the use
of italics a prerequisite to the validity of new matter added by an
amendment. The statute simply means that when items are italicized,
such items shall be construed as adding new matter to the law.
     The Illinois House and Senate have enacted rules which go
beyond this statutory requirement by specifying that in any bill
amending a statute, “[a]ll new matter shall be underscored” and “[a]ll
matter that is to be omitted or superseded shall be shown crossed with
a line.” 95th Ill. Gen. Assem. House R. 37(e); Senate R. 5–1(e); 90th
Ill. Gen. Assem. House R. 37(3); Senate R. 5–1(e). Compliance with
these rules is, in the first instance, a matter for the General Assembly
to judge. There is no evidence that the General Assembly found the
bill which culminated in Public Act 90–579 (S.B. 120) to be
problematic, and we can infer none. The Speaker of the House and
the President of the Senate certified that the procedural requirements
for passage of the bill had been satisfied. Under the enrolled-bill
doctrine, the bill is therefore conclusively presumed to have met all
procedural requirements for passage. Friends of the Parks v. Chicago
Park District, 203 Ill. 2d 312, 329 (2003).
     Nor can we find any deficiency in Public Act 90–579 under this
state’s constitution. Article IV, section 8(d), of the Illinois
Constitution of 1970 (Ill. Const. 1970, art. IV, §8(d)) requires only
that “[a] bill expressly amending a law shall set forth completely the
sections amended.” That requirement was met here. There is no


                                 -32-
dispute that the complete text of the law, as amended, was printed in
the bill considered and adopted by the legislature.
    One may speculate as to what the General Assembly was thinking
when it proceeded as it did with Public Act 90–579. It is well
established, however, that we cannot ignore the plain language of a
statute based on conjecture. Petersen v. Wallach, 198 Ill. 2d 439, 447
(2002). Under the clear terms of the statute as ultimately enacted here,
plaintiff’s refiled cause of action was fatally defective. The circuit
court therefore acted properly when it granted defendants’ motion to
dismiss.
    I do not see how we can countenance any other conclusion.
Section 2–622(a)(2) of the Code (735 ILCS 5/2–622(a)(2) (West
2004)), as amended by Public Act 90–579, was considered by 118
members of the House and 59 members of the Senate and approved
by the Governor. The majority’s opinion ultimately stands on the
proposition that these branches of government and their constituent
officers did not realize what they were doing when they enacted
Public 90–579. Pundits may assume that the other branches of
government are inattentive to their duties, but we, as the highest court
of this state, may not.
    When we refuse to give effect to the plain language of a statute on
the conjecture that its passage must have been accidental or
inadvertent, we invite courts to disregard legislative enactments
whose purposes they do not understand or whose wisdom they
question. This is not only presumptuous, it puts courts in the position
of super legislators, undermining basic principles of separation of
powers.
    I close by observing that the events culminating in the death of
plaintiff’s decedent took place in August of 2000. When plaintiff filed
her complaint two years later, she failed to obtain the certificate of
merit required by section 2–622 of the Code of Civil Procedure.
When plaintiff attempted to refile her complaint two years after that,
she still failed to obtain the requisite certificate.
    The reason for plaintiff’s ongoing difficulties in complying with
the law is unknown. The delay may be justified. It may, on the other
hand, simply be a function of some underlying problem with the
merits of plaintiff’s cause of action. In any event, without further
explanation, no claim can be made that application of the law, as


                                 -33-
written, would be in any way unfair under the particular facts of this
case.
    For the foregoing reasons, I respectfully dissent.

    CHIEF JUSTICE THOMAS and JUSTICE GARMAN join in this
dissent.




                                -34-